REQUESTED BY: Honorable Robert L. Clark Member of the Legislature 2028 State Capitol Lincoln, Nebraska 68509
Dear Senator Clark:
You have requested an opinion concerning the proposed amendment to Neb.Rev.Stat. § 60-311 (Supp. 1980) which is contained in LB 290. In particular you have asked the following:
   1. Does the present language in Section 60-311
prohibit taking bids on reflective systems that cover only a portion of the license plate?
   2. Would it be necessary to insert language permitting bids by systems that only reflectorize a portion of the license plate?
The pertinent language dealing with reflectorization is as follows: `Each plate shall be treated with a reflective material which shall provide effective and dependable reflective brightness during the service period required of the plate.'
The answers to your particular questions would lie in an interpretation of the above quoted language. It is not clear whether or not the phrase `shall be treated with a reflective material' refers to a portion of the license plate or to the plate itself. That being the case, it is necessary to examine the intent of the Legislature when the original bill was passed which provided for reflectorized plates. In general, legislative intention must be discerned from a general consideration of the whole act, and its intent must be deduced from the whole rather than from a particular part. Equal Opportunity Commission v. WeyerhaeuserCompany, 198 Neb. 104, 251 N.W.2d 730 (1977).
The adoption of the requirement of reflectorized plates was prompted by the increased safety benefit provided by such plates. The Committee of Statement on LB 637 of the Seventy-Fifth Session of the Nebraska State Legislature reads in part:
   "Since the proportion of accidents at night is approximately twice as many for the same number of miles traveled, it was felt by the committee that anything the Legislature could do to reduce this accident rate should be done. If only a small percent of the accidents which occur at night were prevented by the use of reflectorized plates, the saving in personal property alone would be more than the additional costs of the reflective material."
The Statement of Purpose for LB 637 indicates that:
   "The purpose of this bill is to provide dependable reflectorized license plates for all motor vehicles in Nebraska in order to improve safety on our highways."
Both the Committee Statement and the Statement of Purpose refer to reflectorized plates and do not refer to reflectorized portions, characters, or background. Therefore, it is logical to assume that the Legislature intended that the plate itself be a reflective material
The present language in section 60-311 does not appear to specifically prohibit the consideration of reflective systems that cover only a portion of the license plate. However, given the intent of the Legislature in adopting a `reflectorized license plate,' and in light of the emphasis placed on the safety benefit of such plates, it would appear that the end result to be achieved is optimum reflectivity. It would also follow that a reflectorized plate, as opposed to a reflectorized portion of a plate, would provide that result. Therefore, it would appear that additional language is necessary in order to provide for the consideration of a system which reflectorizes only a portion of the plate. This conclusion is, of course, based on the assumption that optimum reflectivity is directly related to the amount of reflective area contained on a license plate.
Very truly yours, PAUL L. DOUGLAS Attorney General Ruth Anne E. Galter Assistant Attorney General